Case: 4:15-cr-00404-HEA Doc. #: 3093 Filed: 03/08/21 Page: 1 of 1 PageID #: 15644


                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI

 UNITED STATES OF AMERICA,                         )
                                                   )
                   Plaintiff,                      )
                                                   )    No.: 4:15-CR-404-HEA-NAB-30
  vs.                                              )
                                                   )
 OSCAR DILLON, III, et al.,                        )
                                                   )
                 Defendant.                        )

                                              ORDER

        This matter being brought before the Court and all parties having been advised thereof,

        IT IS HEREBY ORDERED THAT:

        The application for Writ of Habeas Corpus Ad Testificandum is granted, and the United

States Marshals Service is ordered to transport Edgar Roque (Inmate No. 65951-112) from the

custody of the United States Marshals Service to the U.S. District Court for the Eastern District of

Missouri, U.S. Marshal’s lockup, to provide testimony for trial in the matter of United States v.

Oscar Dillon, et al. before the Honorable Henry Edward Autrey on March 30, 2021 at 9:00 a.m.

It is further ordered that Edgar Roque be brought back to U.S. District Court for the Eastern District

of Missouri, U.S. Marshal’s lockup, until Mr. Dillon’s trial has concluded.

        Dated this 8th day of March, 2021.



                                                   HENRY EDWARD AUTREY
                                                   UNITED STATES DISTRICT JUDGE
